STIPULATION
On this day came the claimant, AT& T Corporation, by counsel, Daniel T. Booth, and respondent, West Virginia Department of Transportation, Division of Highways, by counsel, Andrew F. Tarr, and announced to the Clerk of the Court of Claims that the parties have agreed to stipulate to the above-referenced claim. Specifically, the parties stipulate the following:
*1191. On or about April 17, 1996, in the course of excavating debris caused by flooding, Ground Breakers, Inc., a contractor employed by the respondent, accidentally cut a fiber optic cable owned and operated by the claimant.
2. The location of the incident described in the preceding paragraph Has a stream in Mineral County, West Virginia.
3. As a result of the fiber optic cable being cut, claimant suffered damages.
4. Respondent admits to some, but not all, responsibility for the events that led to the cutting of claimant's cable on April 17, 1996, and further admits that the degree of its responsibility in the events that precipitated the cutting of claimant's cable creates a moral obligation on the part of respondent to provide some compensation to claimant for its loss.
5. Respondent agrees to reimburse claimant in the total amount of $90,000.00 for the damages suffered in this claim.
6. I The parties to this claim agree that the total sum of $90,000.00 paid by respondent to claimant in Claim No. CC-98-129 acts as a full and complete settlement, compromise and resolution of all matters in controversy in said claim and as a full and complete satisfaction of any and all past and future claims claimant may have against respondent arising from the matters described in said claim.
WHEREFORE, in accordance with the agreement contained in this stipulation, this Court makes an award of $90,000.00 to the claimant in Claim Number CC-98-129.